



EXHIBIT 10(c)


AIRCRAFT TIME SHARING AGREEMENT


This AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is dated February 14,
2019 (the “Effective Date”) by and between THE SHERWIN-WILLIAMS COMPANY, an Ohio
corporation (the “Company”), and JOHN G. MORIKIS, an individual (the
“Executive”).
W I T N E S S E T H :
WHEREAS, the Company leases certain aircraft identified in Exhibit A
(individually and collectively as the context requires, the “Aircraft”) and
operates the Aircraft for business use in accordance with the FAR (as
hereinafter defined) and the Company’s policies regarding use of the Aircraft;
WHEREAS, in order to provide for the safety and security of the Executive in his
capacity as the Company’s Chief Executive Officer and to maximize the
Executive’s ability to carry out his responsibilities to the Company, the
Company has determined it is appropriate for the Company to make the Aircraft
available to the Executive for personal use, subject to the terms and conditions
set forth in this Agreement;
WHEREAS, the Executive desires to lease each Aircraft from time to time, with a
flight crew, on a non-exclusive basis, from the Company on a time sharing basis
as defined in Section 91.501(c)(1) of the FAR;
WHEREAS, the Company is willing to lease each Aircraft from time to time, with a
flight crew, on a non-exclusive basis, to the Executive on a time sharing basis;
and
WHEREAS, during the Term (as hereinafter defined) of this Agreement, each
Aircraft will be subject to use by the Company and may be subject to use by one
or more other third parties.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1.
Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:



“Aircraft” means, individually and collectively as the context requires, each of
the Aircraft identified in Exhibit A.


“Applicable Law” means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FAR and 49 U.S.C. § 41101, et
seq., as amended.
“FAA” means the Federal Aviation Administration or any successor agency.
“FAR” means collectively the Aeronautics Regulations of the FAA and the United
States Department of Transportation, as codified at Title 14, Parts 1 to 399 of
the United States Code of Federal Regulations.
“Operational Control” has the same meaning given the term in Section 1.1 of the
FAR.
“Pilot in Command” has the same meaning given the term in Section 1.1 of the
FAR.
“Taxes” means commercial air transportation excise taxes pursuant to Section
4261 of the Internal Revenue Code of 1986, as amended, regardless of whether any
flight is considered “noncommercial” under the FAR.
“Term” means the entire period from the Effective Date to the date this
Agreement is terminated pursuant to Section 3.











--------------------------------------------------------------------------------





2.
Agreement to Lease.

    
2.1 Lease. The Company agrees to lease each Aircraft to the Executive from time
to time on an “as needed and as available” basis, and to provide a fully
qualified flight crew for all of the Executive’s flight operations, in
accordance with the terms and conditions of this Agreement.


2.2 Automatic Removal of Aircraft. In the event that the Company sells any
individual Aircraft listed on Exhibit A, such Aircraft shall, upon the transfer
of title to such Aircraft, be deemed immediately removed from the applicability
of this Agreement regardless of whether such Aircraft is specifically removed
from Exhibit A.


3.Term.


3.1 Initial Term. The initial term of this Agreement shall commence on the
Effective Date and continue for a period of one (1) year.


3.2 Renewal. At the end of the initial one (1) year term or any subsequent one
(1) year term, this Agreement shall automatically be renewed for an additional
one (1) year term.


3.3 Termination.
 
3.3.1 Each party shall have the right to terminate this Agreement at any time
with or without cause on ten (10) days’ written notice to the other party.


3.3.2 In the event that the Executive no longer serves as Chief Executive
Officer of the Company, the Company shall have the right to terminate this
Agreement immediately upon delivery of a written notice of termination to the
Executive.


4.Applicable Regulations. The parties hereto intend this Agreement to
constitute, and this Agreement shall be interpreted as, a Time Sharing Agreement
as defined in Section 91.501(c)(1) of the FAR. The parties agree that for all
flights under this Agreement, the Aircraft used for the flight shall be operated
under the pertinent provisions of Subpart F of Part 91 of the FAR. If any
provision of this Agreement is determined to be inconsistent with any of the
requirements of the provisions of Subpart F of Part 91 of the FAR, such
provision shall be deemed amended in any respect necessary to bring it into
compliance with such requirements.


5.Charges. For any flight conducted under this Agreement (including any deadhead
flights required for repositioning), the Executive shall pay the Company an
amount determined by the Company, not to exceed the expenses of operating such
flight that may be charged pursuant to Section 91.501(d) of the FAR, which
expenses include and are limited to:


5.1 fuel, oil, lubricants, and other additives;


5.2 travel expenses of the crew, including food, lodging, and ground
transportation;


5.3 hangar and tie-down costs away from the Aircraft’s base of operation;


5.4 insurance obtained for the specific flight;


5.5 landing fees, airport taxes, and similar assessments;


5.6 customs, foreign permit, and similar fees directly related to the flight;


5.7 in flight food and beverages;


5.8 passenger ground transportation;


5.9 flight planning and weather contract services; and


5.10 an additional charge equal to 100% of the expenses listed in Section 5.1.







--------------------------------------------------------------------------------





6.Invoices and Payment. The Company shall provide a quarterly invoice to the
Executive in an amount determined by the Company in accordance with Section 5
above. The Executive shall remit the full amount of any such invoice, together
with any applicable Taxes under Section 7, to the Company within thirty (30)
days after receipt of the invoice.


7.Taxes. The Executive shall be responsible for all Taxes which may be assessed
or levied as a result of the lease of the Aircraft to the Executive, or the use
of the Aircraft by the Executive, or the provision of a taxable transportation
service to the Executive using the Aircraft. The Executive shall remit to the
Company all such Taxes together with each payment made pursuant to Section 6.


8.Scheduling Flights.


8.1 Flight Requests. The Executive shall submit requests for flight time and
proposed flight schedules to the Company as far in advance of any given flight
as practical. The Executive shall provide at least the following information for
each proposed flight prior to the scheduled departure:


(a)departure airport;


(b)destination airport;


(c)date and time of flight;


(d)the names of all passengers;


(e)purpose of the flight for each passenger;


(f)the nature and extent of any unusual luggage and/or cargo to be carried;


(g)the date and time of return flight, if any; and


(h)any other information concerning the proposed flight that may be pertinent or
required by the Company, the flight crew or governmental authorities.


8.2 Approval of Flight Requests. The Company may approve or deny any flight
scheduling request in its sole discretion. The Company shall be under no
obligation to approve any flight request submitted by the Executive and shall
have final authority over the scheduling of all Aircraft.


8.3 Subordinated Use of Aircraft. The Executive’s rights to schedule use of the
Aircraft during the Term of this Agreement shall at all times be subordinate to
the Aircraft use requirements of the Company. The Company shall at all times be
entitled to preempt any scheduled, unscheduled, or anticipated use of any
Aircraft by the Executive, notwithstanding any prior approval by the Company.


9.Aircraft Maintenance and Flight Crew. The Company shall be solely responsible
for maintenance, preventive maintenance and required or otherwise necessary
inspections of each Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless such maintenance or inspection can be safely conducted at a
later time in compliance with all Applicable Laws and regulations, and within
the sound discretion of the Pilot in Command.


10.Flight Crews. The Company shall provide a qualified flight crew for each
flight conducted in accordance with this Agreement. The members of the flight
crew may be either employees or independent contractors of the Company. In
either event, the flight crew shall be and remain under the exclusive command
and control of the Company in all phases of all flights conducted under this
Agreement.


11.Operational Control. THE PARTIES EXPRESSLY AGREE THAT THE COMPANY SHALL HAVE
AND MAINTAIN OPERATIONAL CONTROL OF ALL AIRCRAFT FOR ALL FLIGHTS OPERATED UNDER
THIS AGREEMENT. The Company shall exercise exclusive authority over initiating,
conducting, or terminating any flight conducted on behalf of the Executive
pursuant to this Agreement.


12.Authority of Pilot In Command. Notwithstanding that the Company shall have
Operational Control of the Aircraft during any flight conducted pursuant to this
Agreement, the Company and the Executive expressly agree that the Pilot in
Command,





--------------------------------------------------------------------------------





in his or her sole discretion, may terminate any flight, refuse to commence any
flight, or take any other flight-related action which in the judgment of the
Pilot in Command is necessary to ensure the safety of the Aircraft, the flight
crew, the passengers, and persons and property on the ground. The Pilot in
Command shall have final and complete authority to postpone or cancel any flight
for any reason or condition that in his or her judgment would compromise the
safety of the flight. No such action of the Pilot in Command shall create or
support any liability of the Company to the Executive for loss, injury, damage
or delay.


13.Insurance.


13.1 Liability. In connection with any use of the Aircraft, for the benefit of
the Company and the Executive, the Company shall maintain, or cause to be
maintained, bodily injury and property damage, liability insurance in an amount
customary in the industry for similar aircraft and operations. Such policy shall
be an occurrence policy naming the Company as Named Insured, and the Executive
as an Additional Insured.


13.2 Hull. The Company shall maintain, or cause to be maintained, all risks
aircraft hull insurance for each Aircraft in amounts determined from time to
time by agreement of Company and the provider of the insurance.


13.3 Additional Insurance. The Company shall use reasonable efforts to provide
such additional insurance coverage as the Executive may request or require;
provided, however, that the cost of such additional insurance shall be borne by
the Executive as set forth in Section 5.4 of this Agreement.


13.4 Insurance Certificates. The Company will provide a copy of its Certificate
of Insurance to the Executive from time to time as requested by the Executive.


14.Representations and Warranties. The Executive represents and warrants that:


14.1 The Executive will use the Aircraft solely for his own use and the use of
his family and guests, and the Executive will not use any Aircraft for the
purpose of providing transportation of passengers or cargo for compensation or
hire.


14.2 The Executive shall not incur any mechanic’s or other lien on the Aircraft.
The Executive shall not attempt to convey, mortgage, assign, lease, sublease, or
in any way alienate any Aircraft.


14.3 During the Term of this Agreement, the Executive will abide by and conform
to all Applicable Laws, governmental and airport orders, rules and regulations,
as shall from time to time be in effect relating in any way to the operation and
use of any Aircraft under a time sharing agreement.


15.No Assignments. Neither this Agreement nor any party’s interest herein shall
be assignable to any other party whatsoever. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, and their respective heirs,
representatives and successors.


16.Modification. This Agreement may not be modified, altered, or amended except
by written agreement executed by both parties.


17.Headings. The section headings in this Agreement are for convenience of
reference only and shall not modify, define, expand, or limit any of the terms
or provisions hereof.


18.Notices. All notices and communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly given or
made when delivered personally or transmitted electronically by e-mail or
facsimile, receipt acknowledged, or in the case of documented overnight delivery
service or registered or certified mail, return receipt requested, delivery
charge or postage prepaid, on the date shown on the receipt therefor, in each
case at the address set forth below:


If to Company:        The Sherwin-Williams Company
101 West Prospect Avenue
Cleveland, Ohio 44115
Attention: Mary L. Garceau, Senior Vice President, General
Counsel and Secretary
E-Mail: mary.l.garceau@sherwin.com


If to Executive:    at his home address listed in the records of the Company.







--------------------------------------------------------------------------------







19.
Governing Law. This Agreement shall be governed by the laws of the State of
Ohio, without regard to its choice of law principles.



20.Limitation of Liability. NEITHER THE COMPANY (NOR ITS AFFILIATES) MAKES, HAS
MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE
USED UNDER THIS AGREEMENT OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY
OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR
OPERATION, AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
TITLE. THE EXECUTIVE HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL
EXPECTATION OF RELIANCE UPON ANY SUCH WARRANTIES, OBLIGATIONS, LIABILITIES,
RIGHTS, CLAIMS OR REMEDIES.


21.Sole Recourse. The Executive agrees that the Aircraft liability insurance
carried by, or on behalf of, the Company shall provide the Executive’s sole
recourse for all claims, losses, liabilities, obligations, demands, suits,
judgments or causes of action, penalties, fines, costs and expenses of any
nature whatsoever, including attorneys’ fees and expenses for or on account of
or arising out of, or in any way connected with the use of the Aircraft by the
Executive or his guests, including, without limitation, injury to or death of
any persons, including, without limitation, guests, invitees or other parties
which may result from or arise out of the use or operation of the Aircraft. The
provisions of this Section 21 shall survive the termination or expiration of
this Agreement.


22.Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each and all of which when so executed and delivered
shall be an original, and all of which shall together constitute one and the
same instrument.


23.Entire Agreement. This Agreement constitutes the entire agreement of the
parties as of the Effective Date and supersedes all prior or independent, oral
or written agreements, understandings, statements, representations, commitments,
promises, and warranties made with respect to the subject matter of this
Agreement.


24.Truth In Leasing Statement.


WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, EACH
AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED IN ACCORDANCE WITH THE PROVISIONS OF
FAR PART 91.
THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, EACH AIRCRAFT WILL BE MAINTAINED AND INSPECTED
IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91.
THE COMPANY ACKNOWLEDGES (AND CERTIFIES BY ITS SIGNATURE BELOW) THAT WHEN IT
OPERATES ANY AIRCRAFT ON BEHALF OF THE EXECUTIVE UNDER THIS AGREEMENT, THE
COMPANY SHALL BE KNOWN AS, CONSIDERED, AND IN FACT WILL BE THE OPERATOR OF, AND
SHALL HAVE OPERATIONAL CONTROL OF, THE AIRCRAFT.
EACH PARTY HERETO CERTIFIES THAT IT UNDERSTANDS THE EXTENT OF ITS
RESPONSIBILITIES, SET FORTH IN THIS AGREEMENT FOR COMPLIANCE WITH APPLICABLE
FEDERAL AVIATION REGULATIONS.
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE (FSDO).
THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON EACH AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED AND IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.
THE ADDRESS OF THE COMPANY IS: 101 West Prospect Avenue, Cleveland, Ohio 44115
25.
Truth In Leasing Compliance. The Company, on behalf of the Executive, shall take
the steps set forth on Exhibit B.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this AIRCRAFT TIME SHARING
AGREEMENT as of the date and year first written above.


THE SHERWIN-WILLIAMS COMPANY




By:    /s/ Thomas P. Gilligan            
Name: Thomas P. Gilligan
Title: Senior Vice President - Human Resources






/s/ John G. Morikis            
JOHN G. MORIKIS, Individually








The undersigned hereby consents to the terms of this Agreement.


CONTRACT TRANSPORTATION SYSTEMS CO.




By:    /s/ Stephen J. Perisutti                
Name: Stephen J. Perisutti
Title: Vice President and Assistant Secretary





































































--------------------------------------------------------------------------------





EXHIBIT A


AIRCRAFT




Gulfstream G150 aircraft bearing MSN 295 and U.S. registration number N194SW


Dassault Falcon 2000EX aircraft bearing MSN 73 and U.S. registration number
N273SW


Dassault Falcon 2000EX aircraft bearing MSN 155 and U.S. registration number
N274SW2







































































































--------------------------------------------------------------------------------





EXHIBIT B


INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING” REQUIREMENTS UNDER FAR
SECTION 91.23


1.    Within 24 hours after execution of this Agreement, mail a copy of the
executed document to the following address via certified mail, return receipt
requested:


Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


2.    At least 48 hours prior to the first flight of each Aircraft to be
conducted under this Agreement, provide notice, of the departure airport and
proposed time of departure of the first flight, by facsimile, to the responsible
Flight Standards District Office.


3.    Carry a copy of this Agreement on board each Aircraft at all times.











